Citation Nr: 1507892	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-12 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type I.  

2.  Entitlement to service connection for impotence, to include as secondary to diabetes mellitus, type I.  

3.  Entitlement to service connection for diabetic neuropathy, to include as secondary to diabetes mellitus, type I.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Attorney at Law


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1979 to January 1982.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A. 38 C.F.R. § 3.159.  A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

First, the claims file shows that there may be relevant records not in the possession of VA that are necessary for the adjudication of the Veteran's claims.  In January 2015, the Board received a letter in which the Veteran noted that he had received private treatment for his claimed disabilities, there is no indication that these records have been obtained.  Further, current VA medical records must be associated with the claims file, again there is no indication that all current VA treatment records have been obtained.  On remand, the AOJ must attempt to obtain any relevant records from the Veteran's private treatment providers, and associate any current VA records with the claims file. 

Additionally, VA last provided the Veteran with an examination for hypertension, neuropathy, and impotence in August 2009.  The examiner did not review the claims file for that exam or its subsequent addendum opinion.  Regardless, at the time of the examination, the record was relatively incomplete at the time of the examiner's review and rendering of an opinion, and thus, the examiner did not have a complete history or sufficient records upon which to base an opinion.  With the addition of new evidence relevant to the Veteran's claims, the Board finds that a new opinion is appropriate.  

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran asking him to identify all treatment by VA and private providers for his claims for diabetic neuropathy, hypertension, and impotence.  A VA Form 21-4142 Authorization and Consent to Release Information to VA should be included so that VA can obtain relevant evidence from private providers. Assist the Veteran in obtaining private treatment records and obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file. Also ask him to submit any evidence of this treatment that he may have to VA.

2.  After all available records from the Veteran's private treatment providers and VA are associated with the claims file, ensure that the Veteran is scheduled for an appropriate VA examination to address the Veteran's claims for hypertension, neuropathy, and impotence.  The examination should be conducted by an examiner who has not previously examined the Veteran. The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. Any testing deemed necessary should be accomplished. The examiner is asked to accomplish the following: 

(a)  Identify whether the Veteran has had hypertension, diabetic neuropathy, or impotence since he first filed his claim in April 2009.  

(b) If the Veteran has a diagnosis of hypertension since April 2009, provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus type I caused or aggravated (permanently worsened beyond the natural progression) the diagnosed hypertension.

(c) If the Veteran has a diagnosis of neuropathy since April 2009, provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus type I caused or aggravated (permanently worsened beyond the natural progression) any diagnosed neuropathy. 

(d) If the Veteran has a diagnosis of impotence since April 2009, provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused or aggravated (permanently worsened beyond the natural progression) any diagnosed impotence. 

3.  Then readjudicate the issue on appeal. If any benefit sought is not allowed, provide the Veteran and his representative, if he has obtained one, with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeal


